Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Addmited Prior Art; hereinafter AAPA in view of Moon (US 2006/0183327 A1) and Saito et al. (WO2014/156791 A1 published 10/02/2014; hereinafter all figure and paragraph references will be taken from US equivalent application US /2015/0372095 A1).
Regarding Claim 1, AAPA (Fig. 3) discloses a semiconductor device, comprising:
a substrate (1) formed of a wide-band-gap semiconductor material (silicon carbide) that has a band gap greater than that of silicon, the substrate (1) having a front surface and a back surface;
a deposit layer (2) formed of the wide-band-gap semiconductor material (silicon carbide) and having an impurity concentration lower (n-) than that of the substrate (1), 
a semiconductor region (10) selectively disposed in the deposit layer (2) on the first side thereof;
a semiconductor layer (11) formed of the wide-band-gap semiconductor material (silicon carbide), disposed on a surface of the deposit layer (2)  on the first side and a surface of the semiconductor region (10) formed in the deposit layer, the semiconductor layer (11) having selectively disposed therein a first region (4), a second region (5) and a contact region;
a gate electrode (7) disposed, via a gate insulating film (6) , on the semiconductor layer (11) and the first region (12);
an interlayer insulating film (13) covering the gate electrode (7);
a source electrode (8) in contact with the contact region (5) and the second region (4);
a drain electrode (9) disposed on the back surface of the substrate (1) ;
a plating film (16) selectively disposed on the source electrode (8); and
a pin electrode (18) in contact with the plating film (16), wherein the substrate (1) , the deposit layer (2), and the first (12) and second (4) regions formed in the semiconductor layer (11) are of a first conductivity type (n), the semiconductor region (10), the semiconductor layer (11) and the contact region (5) formed therein are of a second conductivity type (p), and

AAPA does not explicitly disclose a first titanium (TiN) film, a first titanium (Ti) film , and a second TIN film, a second Ti Film and a metal film containing aluminum (Al)  sequentially formed on the first TiN film, and the first TiN film is formed on, and in direct contact with, the interlayer insulating film and is selectively removed.
Moon (Fig. 9)  discloses forming TiN/Ti/TiN/Ti multilayer film covered by conductive material (412) (aluminum) [0046, 0031]  and the first TiN film is formed on, and in direct contact with, a interlayer insulating film (404) the interlayer insulating film and is selectively removed for the purpose of having increased oxidation resistance.[0046]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon such that the source electrode has a first titanium (TiN) film, a first titanium (Ti) film, and a second TIN film, a second Ti Film and a metal film containing aluminum (Al)  sequentially formed on the first TiN film, and the first TiN film is formed on, and in direct contact with, the interlayer insulating film  in order to have  increased oxidation resistance. [0046]
The Examiner notes that first titanium nitride must be removed somewhere on the device during device fabrication either by etching, lift off or dicing as it was not selectively grown.
AAPA in view of Moon does not explicitly disclose that the first TiN film is selectively removed and a remaining portion of the first TiN film completely separating the interlayer insulating film from the first Ti film.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon and Saito such that the first TiN film is selectively removed and a remaining portion of the first TiN film completely separating the interlayer insulating film from the first Ti film in order to suppress a reduction in gate threshold voltage when a negative voltage is applied to a gate electrode [0022] and by removing the TiN layer over the contact region will result in better contact.  
Further, newly added limitation, “is selectively removed.” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 3, AAPA in view of Moon and Saito discloses semiconductor device according to claim 1, wherein the metal film containing Al (24) is any one of an Al-silicon (Si) film (“Al-Si film”), an Al-Cu (Copper) film, and an Al-Si-Cu film [page 4, lines 9-14].

Regarding Claim 5, AAPA in view of Moon and Saito discloses the semiconductor device according claim 1, wherein the first region (12) is formed on the semiconductor region (10).

Regarding Claim 6, AAPA in view of Moon and Saito discloses the semiconductor device according claim 1, wherein the pin electrode (18) is soldered (19) to the plating film (16).

Regarding Claim 7, AAPA (Fig. 3) discloses method of manufacturing a semiconductor device, comprising: 
providing a substrate (1) of a first conductivity type (n), formed of a wide-band-gap semiconductor material (silicon carbide) that has a band gap greater than that of silicon;
forming, on a front surface of the substrate (1), a deposit layer (2) made of the wide-band-gap semiconductor material (silicon carbide), the deposit layer being of the first conductivity type (n) and having an impurity concentration lower (n vs n+) than that
of the substrate (1);

forming, on a surface of the deposit layer (2), a semiconductor layer (11) of the second conductivity (p) formed of the wide-band-gap semiconductor material (silicon carbide);
selectively forming a first region (12) of the first conductivity type (n) in the semiconductor layer (11);
selectively forming a second region (4) of the first conductivity type (n) in the semiconductor layer (11);
selectively forming a contact region (5) of the second conductivity type in the semiconductor layer (11);
forming a gate electrode (7) on the semiconductor layer and the first region via a gate insulating film (6);
forming an interlayer insulating film (13/14) to cover the
gate electrode;
forming a source electrode (8) to contact the contact region (8) and the second region (4), including forming a first titanium (Ti) film, a second TiN film, a second Ti film, and a metal film containing aluminum (Al) (24) sequentially;
forming a drain electrode (9) on a back surface of the substrate;
selectively forming a plating film (16) on the source electrode (8); and
forming a pin electrode (18) in contact with the plating film (16).
AAPA (Fig. 3) does not explicitly disclose forming a first titanium nitride (TiN) film on, and in direct contact with, the interlayer insulating film, the first titanium nitride is 
Moon (Fig. 9)  discloses forming TiN/Ti/TiN/Ti multilayer film covered by conductive material (412) (aluminum) [0046, 0031]  and the first TiN film is formed on, and in direct contact with, a interlayer insulating film (404) for the purpose of having increased oxidation resistance.[0046]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon such that forming a first titanium nitride (TiN) film on, and in direct contact with, the interlayer insulating film, and forming a first titanium (Ti) film, a second TiN film, a second Ti film, and a metal film containing aluminum (Al) sequentially on the first TiN filmin order to have increased oxidation resistance. [0046].
The Examiner notes that first titanium nitride must be removed somewhere on the device during device fabrication either by etching, lift off or dicing as it was not selectively grown.
AAPA in view of Moon does not explicitly disclose that the first TiN film being selectively removed.
AAPA in view of Moon does not explicitly disclose that the first TiN film being selectively removed and a remaining portion of the first TiN film completely separating the interlayer insulating film from the first Ti film.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon and Saito such that the first TiN film is selectively removed and a remaining portion of the first TiN film completely separating the interlayer insulating film from the first Ti film in order to suppress a reduction in gate threshold voltage when a negative voltage is applied to a gate electrode [0022] and by removing the TiN layer over the contact region will result in better contact.  


Regarding Claim 8, AAPA in view of Moon and Saito discloses the method of claim 7, wherein the first region (AAPA 12) is formed on the semiconductor region (AAPA 10).

Regarding Claim 9, AAPA in view of Moon and Saito t discloses the method of claim 7, wherein forming the pin electrode (18) includes soldering (19) the pin electrode to the plating film (16).

Regarding Claim 10, AAPA in view of Moon and Saito discloses the semiconductor device according claim 1, wherein, a first TiN film (11) includes an opening (see opening between 11 Fig. Saito), through which the first Ti film (21)  is in contact with the contact region (5,6 Saito) 
AAPA in view of Moon and Saito does not explicitly disclose plurality of openings in first TiN film.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon and Saito such that a first TiN film includes an plurality of opening in order to properly connect contact region in the device and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 11, AAPA in view of Moon and Saito discloses the method according claim 7, wherein, a first TiN film (11 Saito) includes an openings (see opening between 11 Fig. Saito), through which the first Ti film (21 Saito)  is in contact with the contact region (5, 6 Saito)

However, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in AAPA in view of Moon and Saito such that a first TiN film includes an plurality of opening in order to properly connect contact region in the device and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 17, AAPA in view of Moon and Saito discloses the semiconductor device according to claim 1, wherein the first TiN film (11 Saito)  is selectively removed to thereby expose and the contact region (5,6 Saito) .
Further, newly added limitation, “is selectively removed.” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 18, AAPA in view of Moon and Saito discloses the method of claim 7, wherein the first TiN film (11 Saito) is selectively removed to thereby expose tand the contact region (AAPA 5, Saito 5, 6).




Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Pages 6-10 concerning that 

that it would not have been obvious to one of ordinary skill in the art to modify a semiconductor device in accordance with AAPA and Moon in view of Saito, for the following reasons.

First, the Action does not provide a reasonable motivation to combine the teaching of Saito to that of AAPA and Moon.

“That is, there is no teaching or suggestion in Saito, in {[0022] or elsewhere, that a step of selectively removing the TiN film 11, or the selectively-removed configuration of the TiN film 11 itself, can lead to the effect of “suppress[ing] a reduction in gate threshold voltage when a negative voltage is applied to a gate electrode.” Nor does the 

“Second, even if one were to assume that the suggested motivation, i.e., “to suppress a reduction in gate threshold voltage when a negative voltage is applied to a gate electrode,” is reasonable, the suggested modification, in view of Saito, of a semiconductor device in AAPA and Moon would not lead to the claimed invention.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Prior art of Saito teaches a first TiN film (11) being selectively removed and a remaining portion of the first TiN film (11) completely separating an interlayer insulating film (10) from a first Ti film (21) [0043, 0048] for the purpose of suppressing a reduction in gate .
The Examiner provides evidentiary reference of Ogino (US 2016/0126319 A1) discloses a first TiN film (8) being selectively removed from source/contact region in order to create better contact source/contact region and electrode as a result of reduced contact resistance [0037].



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891